Herlihy, P. J., and Reynolds, J. (dissenting).
A reading of the contract in conjunction with subdivision 13 of section 201 of the Civil Service Law would seem to warrant and, in our opinion, mandate affirmance.
Greenblott and Cooke, JJ., concur with Simons, J.; Herlihy, P. J., and Reynolds, J., dissent, and vote to affirm, in a memorandum.
Order modified, on the law, so as to provide that defendant be directed to schedule a 35-hour work week, exclusive of the lunch period, and, as so modified, affirmed, without costs.